FILED
                                                      United States Court of Appeals
                                                              Tenth Circuit

                                                             June 22, 2012
                                      PUBLISH             Elisabeth A. Shumaker
                                                              Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 ANN ELAINE CAMPBELL,

             Plaintiff - Appellant,
       v.                                           No. 11-6041
 CITY OF SPENCER, an Oklahoma
 municipality; TOWN OF FOREST
 PARK, an Oklahoma municipality,

             Defendants - Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                   (D.C. NO. 5:09-CV-00821-HE)


H. Craig Pitts, Rubenstein & Pitts, P.L.L.C., (Daniel G. Couch, Rubenstein &
Pitts, P.L.L.C., and Eugene K. Bertman, McCormick & Bryan, P.L.L.C., with him
on the briefs), Edmond, Oklahoma, for Plaintiff - Appellant.

David W. Lee, Lee Law Center, P.C., (Emily B. Fagan, Lee Law Center, P.C., and
Phillip W. Anderson, Collins, Zorn & Wagner, P.C., with him on the brief),
Oklahoma City, Oklahoma, for Defendants - Appellees.


Before LUCERO, HARTZ, and O’BRIEN, Circuit Judges.


HARTZ, Circuit Judge.
      Dr. Ann Elaine Campbell put horses out to pasture on land she owns in two

Oklahoma municipalities—the City of Spencer (the City) and the Town of Forest

Park (the Town). After an animal-welfare investigation, City and Town

authorities executed search warrants and seized 44 horses from her properties.

The two municipalities successfully petitioned a state court to order forfeiture of

the horses unless the owner posted a security bond to pay for their maintenance

from the date of seizure. See Okla. Stat. tit. 21, § 1680.4 (West 2012).

      After unsuccessfully appealing the forfeiture and bond determinations in

state court, Dr. Campbell filed an action under 42 U.S.C. § 1983 in federal court

against the City and the Town, alleging that they violated the Fourth Amendment

by unlawfully searching her property and seizing her horses, violated the Fifth

Amendment by depriving her of her horses without due process or just

compensation, and violated the Eighth Amendment by obtaining an excessive fine

through an unreasonable forfeiture bond. The court held that it lacked

jurisdiction under the Rooker-Feldman doctrine, which bars the lower federal

courts from engaging in appellate review of state-court judgments. See Rooker v.

Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S. 462

(1983).

      On appeal Dr. Campbell contends that the district court erred in applying

the Rooker-Feldman doctrine. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm in part, reverse in part, and remand for further proceedings. We agree that

                                         -2-
the district court lacked jurisdiction to consider the Fifth and Eighth Amendment

claims, which are barred by Rooker-Feldman because they challenge the state-

court judgment; but it erred in dismissing the Fourth Amendment claims to the

extent that they concern preforfeiture events.

I.    BACKGROUND

      Dr. Campbell maintained horses in both the City and the Town. On July

27, 2007, City police received an animal-cruelty complaint and went to one of her

properties to investigate. The Oklahoma County Sheriff’s office was asked to

assist in the investigation. A deputy sheriff observed horses that appeared

malnourished and emaciated. On July 31 officers obtained and executed search

warrants, seized 44 horses, and took them to Blaze’s Tribute Equine Rescue. 1

      On August 6 the City and the Town filed a petition in Oklahoma County

District Court seeking immediate forfeiture of the horses under Okla. Stat. tit. 21,

§ 1680.4(C)(1), which permits forfeiture if the court finds that “probable cause

exists that an animal has been abused.” The petition also sought a security bond

for the horses’ maintenance; the owner may pay the bond to prevent permanent

forfeiture. The court held a hearing on August 10. It found probable cause,

ordered immediate forfeiture, and set a $68,305 bond as “sufficient to reimburse

all reasonable and anticipated costs incurred by the agencies caring for the 44

      1
        Blaze’s Tribute Equine Rescue, Inc. was originally a defendant in this
action. But it was later voluntarily dismissed without prejudice, and it is not a
party to this appeal.

                                         -3-
horses from the date of seizure for a period of 90 days.” Id. at 78. Dr. Campbell

appealed to the Oklahoma Court of Civil Appeals, arguing that the trial court had

denied her due process by “failing to conduct a separate forfeiture and bond

hearing for each horse seized,” id., Vol. II at 321; that it had insufficient evidence

to support its finding of probable cause for all the horses; and that it had erred by

refusing to consider her management plan for the horses. The court affirmed and

the Oklahoma Supreme Court denied certiorari.

      Dr. Campbell filed her § 1983 action in the United States District Court for

the Western District of Oklahoma. Her complaint alleges that the City and the

Town (1) violated her rights under the Fourth Amendment by unlawfully

searching her property and seizing her horses; (2) violated her Fifth Amendment

rights to due process and just compensation by confiscating the horses; and (3)

violated her Eighth Amendment protection against excessive fines by obtaining an

unreasonable bond. The City and the Town filed motions to dismiss on a number

of grounds, including the Rooker-Feldman doctrine. The district court granted the

motions, see Campbell v. City of Spencer, No. CIV-09-0821-HE, 2010 WL
1780304, at *3 (W.D. Okla. May 4, 2010), concluding that her claims were

“inextricably intertwined with the state court judgment, thus making Rooker-

Feldman applicable,” id. at *2. It reasoned that her claims were all “based on a

single injury—the loss of her horses,” id., and that the relief sought “would




                                          -4-
‘necessarily undo the Oklahoma [state] court’s judgment,’” id. at *3 (quoting

Kenmen Eng’g v. City of Union, 314 F.3d 468, 477 (10th Cir. 2002)).

II.   DISCUSSION

      There appear to be multiple reasons why Dr. Campbell’s claims cannot

succeed. We limit our review, however, to the merits of the district court’s

dismissal for lack of subject-matter jurisdiction. We review that dismissal de

novo. See Mann v. Boatright, 477 F.3d 1140, 1145 (10th Cir. 2007).

      We agree with the district court that it lacked jurisdiction over

Dr. Campbell’s due-process and excessive-fine claims. But we disagree with its

ruling that it lacked jurisdiction over her claims challenging the search and

seizure. Resolution of those claims does not require us to review the state-court

judgment. As we stated in Bolden v. City of Topeka, 441 F.3d 1129, 1139 (10th

Cir. 2006), “When the state-court judgment is not itself at issue, the [Rooker-

Feldman] doctrine does not prohibit federal suits regarding the same subject

matter, or even the same claims, as those presented in the state-court action.”

      A review of the Rooker-Feldman doctrine is in order. Rooker-Feldman is a

jurisdictional prohibition on lower federal courts exercising appellate jurisdiction

over state-court judgments. The doctrine originated in Rooker, where the

plaintiffs had lost in a lower state court in Indiana, unsuccessfully appealed to the

Indiana Supreme Court, and been denied review by the Supreme Court. See 263

U.S. at 414. The plaintiffs then filed suit in federal district court, claiming that

                                          -5-
the state-court judgment should be overturned on constitutional grounds. See id.

at 414–15. The district court dismissed for lack of jurisdiction, and the Supreme

Court affirmed. See id. at 415. It reasoned that “[u]nder the legislation of

Congress, no court of the United States other than this court could entertain a

proceeding to reverse or modify the judgment for errors of that character.” Id. at

416 (citing the predecessor to 28 U.S.C. § 1257). In other words, the Court held

that when Congress vested the Supreme Court with appellate jurisdiction over

state-court judgments, it implied that the lower federal courts lacked authority to

review state-court judicial proceedings.

      Feldman, the Supreme Court’s next articulation of this doctrine, is central

to understanding both the Rooker-Feldman doctrine and much of the confusion

that surrounds it. The two Feldman plaintiffs had submitted unsuccessful

petitions to the District of Columbia Court of Appeals to waive its rule requiring

an applicant to the D.C. bar to have graduated from a law school accredited by the

American Bar Association (ABA). See Feldman, 460 U.S. at 464–73.

Dissatisfied with the court’s decisions, they filed suit in federal district court,

alleging that the D.C. Court of Appeals had violated their due-process rights and

federal antitrust laws by failing to consider their individual qualifications. See id.

at 468–69, 472–73.

      The Supreme Court characterized the denials of the plaintiffs’ requests as

judicial decisions. Hence, the district court could not review the denials.     See

                                           -6-
id. at 486–87. The Court said that the plaintiffs’ allegations that the “[D.C.]

Court of Appeals acted arbitrarily and capriciously in denying their petitions for

waiver” were barred by Rooker because they would have “required the District

Court to review a final judicial decision of the highest court of a jurisdiction in a

particular case.” Id. at 486.

      On the other hand, the Court held that not every claim in the plaintiffs’

complaints was outside the district court’s jurisdiction. In addition to challenging

the D.C. court’s refusal to allow them to take the bar exam, the plaintiffs also

challenged the D.C. rule that membership in the bar was limited to graduates of

ABA-accredited law schools. See id. at 469 n.3, 472–73. The Court held that the

district court could hear that challenge because the rule was promulgated by the

D.C. court “in a nonjudicial capacity,” id. at 485, and review of the rule did “not

necessarily require a United States district court to review a final state-court

judgment in a judicial proceeding,” id. at 486; see id. at 486–87.

      Feldman may seem straightforward enough. But difficulty in interpretation

has arisen because of the Court’s use of the term inextricably intertwined in

explicating its decision. The term first appeared in a footnote expressing the

Court’s disapproval of the decision in Dasher v. Supreme Court of Texas, 658
F.2d 1045 (5th Cir. 1981). See Feldman, 460 U.S. at 482 n.16. That opinion had

held that a federal district court had jurisdiction to consider a constitutional

challenge to the state court’s refusal to admit a person to the state bar when that

                                          -7-
challenge had not been raised in state court. See Dasher, 658 F.2d at 1051. The

Court wrote:

      If the constitutional claims presented to a United States district court
      are inextricably intertwined with the state court’s denial in a judicial
      proceeding of a particular plaintiff’s application for admission to the
      state bar, then the district court is in essence being called upon to
      review the state-court decision. This the district court may not do.

Feldman, 460 U.S. at 482 n.16 (emphasis added). What did the words

“inextricably intertwined” add? The point that the Court was making was that a

district-court challenge to the D.C. court’s waiver denial would be barred even if

the challenge was based on a ground not raised in the D.C.-court proceeding. It is

unclear whether a claim could be inextricably intertwined with a judgment other

than by being a challenge to the judgment. The Court certainly did not mean that

a claim is inextricably intertwined with a judgment just because the issues raised

by the claim had been (or could have been) resolved in the proceedings leading to

the judgment. After all, Feldman did not bar the plaintiffs’ federal-court

challenge to the bar-admission rule, even though the constitutional and antitrust

bases of the challenge had been raised in the D.C.-court proceedings seeking

waivers from the rule. See id. at 466–67, 487. Indeed, the plaintiffs’ success in

the permitted challenge to the rule would establish that the denial of the waiver

had been improper, and would likely lead to a later successful request for a

waiver, thereby relieving the plaintiffs of some of the harm caused by the

“judgment” denying a waiver. Thus, the Rooker-Feldman doctrine does not bar

                                         -8-
an action just because it seeks relief inconsistent with, or even ameliorative of, a

state-court judgment. 2

      Apparently the post-Feldman Supreme Court has also been unsure of what

was meant by “inextricably intertwined.” No later opinion has relied on the term.

Indeed, the term appears in only three later opinions of the Court, twice merely

quoting lower-court opinions that were vacated or reversed and once quoting both

a lower-court opinion and, without explication, the use of the term in Feldman.

See Lance v. Dennis, 546 U.S. 459, 462 (2006) (quoting lower-court opinion);

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 286 (2005)

(quoting Feldman), 286 n.1 (quoting Feldman), 291 (quoting lower-court

opinion); Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 8 (1987) (quoting lower-court

opinion).

      More importantly, the Supreme Court has reformulated the Rooker-

Feldman doctrine, apparently out of concern that the doctrine “ha[d] sometimes

been construed to extend far beyond the contours of the Rooker and Feldman

cases, overriding Congress’ conferral of federal-court jurisdiction concurrent with

jurisdiction exercised by state courts, and superseding the ordinary application of

      2
        The Supreme Court used the term inextricably intertwined on one other
occasion in Feldman. Summarizing its decision, it wrote that the allegations in
plaintiffs’ complaints that challenged the denial of the waiver were “inextricably
intertwined with the District of Columbia Court of Appeals’ decisions, in judicial
proceedings, to deny the respondents’ petitions,” 460 U.S. at 486–87 (emphasis
added). This use of the term provides no additional enlightenment on its
meaning.

                                          -9-
preclusion law pursuant to 28 U.S.C. § 1738.” Exxon Mobil, 544 U.S. at 283.

Eschewing the inextricably-intertwined language, it wrote:

      The Rooker-Feldman doctrine, we hold today, is confined to cases of
      the kind from which the doctrine acquired its name: cases brought
      by state-court losers complaining of injuries caused by state-court
      judgments rendered before the district court proceedings commenced
      and inviting district court review and rejection of those judgments.

Id. at 284. We think it best to follow the Supreme Court’s lead, using the Exxon

Mobil formulation and not trying to untangle the meaning of inextricably

intertwined. The essential point is that barred claims are those “complaining of

injuries caused by state-court judgments.” Id. In other words, an element of the

claim must be that the state court wrongfully entered its judgment.

      Before turning to the specifics of the case before us, we emphasize a point

stated in Exxon Mobil. “Rooker-Feldman does not . . . override or supplant

preclusion doctrine.” Id. at 284. This proposition was suggested in Feldman,

which held that the Rooker-Feldman doctrine did not bar plaintiffs’ challenge to

the validity of the District of Columbia membership rule, even if the same

arguments had been presented in the D.C.-court proceedings. Thus, a federal-

court claim is not barred by Rooker-Feldman as a complaint “of injur[y] caused

by [a] state-court judgment[],” Exxon Mobil, 544 U.S. at 284, just because it

seeks relief inconsistent with that judgment. For example, a plaintiff who lost a

civil-rights claim against a defendant in state court would not be barred by

Rooker-Feldman from bringing an identical civil-rights claim in federal court.

                                        -10-
The defendant would have to rely on preclusion doctrine, not Rooker-Feldman,

for relief from the new claim. As we stated in Bolden:

      Appellate review—the type of judicial action barred by
      Rooker-Feldman—consists of a review of the proceedings already
      conducted by the “lower” tribunal to determine whether it reached its
      result in accordance with law. When, in contrast, the second court
      tries a matter anew and reaches a conclusion contrary to a judgment
      by the first court, without concerning itself with the bona fides of the
      prior judgment (which may or may not have been a lawful judgment
      under the evidence and argument presented to the first court), it is
      not conducting appellate review, regardless of whether compliance
      with the second judgment would make it impossible to comply with
      the first judgment. In this latter situation the conflict between the
      two judgments is to be resolved under preclusion doctrine, not
      Rooker-Feldman.

441 F.3d at 1143.

      The district court in this case relied on language from our pre-Exxon Mobil

decision in Kenmen, 314 F.3d 468. It is essential to read that language in the

context of the case. In Kenmen a city had sought and obtained an injunction in

state court that prevented the plaintiffs from storing several tons of magnesium

within the city limits. See id. at 471. After the plaintiffs allegedly had to sell the

magnesium at a discounted price, they sued in federal court, claiming that (1) the

city’s actions constituted an unlawful taking of their property without due process

of law and (2) the city’s application of a local fire code was preempted by federal

law. See id. at 472. The district court dismissed the claims under Rooker-

Feldman and the plaintiffs appealed.




                                          -11-
      We affirmed. We noted that “Rooker-Feldman protects state-court

judgments from impermissible appellate review by lower federal courts,” id. at

476, and found it significant that “absent the Oklahoma state court’s injunction,

no forced sale of the magnesium would have occurred and plaintiffs would not be

seeking relief in federal court,” id. at 477. In other words, the plaintiffs sought

damages that were “attributable to losses they sustained as a result of being

forced—by the state-court order—to remove magnesium from [the city] storage

facility.” Id. (emphasis added). Because the injury that the plaintiffs complained

of was caused by the judgment, their lawsuit amounted to an appeal of the

judgment and was therefore barred by Rooker-Feldman. See id. at 477–78.

      In support of the decision, the opinion pointed out that the relief sought

would “necessarily undo the Oklahoma state court’s judgment.” Id. at 477. We

were not suggesting, however, that just because the requested federal judgment

would be contrary to the state judgment, the federal claim is barred by Rooker-

Feldman. After all, whenever the doctrine of claim preclusion applies, one could

say that the judgment sought in the second litigation would “undo” the first

judgment because it would be contrary to it. Significantly, in Kenmen the

allegedly wrongful act that caused damage was the state-court order itself. See id.

at 476–77. The suit required a determination of the bona fides of the prior state-

court judgment. The claims had merit only if the injunction was unlawful on the




                                         -12-
record before the state court that issued it. Hence, our decision was consistent

with our post-Exxon Mobil opinion in Bolden.

      With this doctrine in mind, we can readily resolve this appeal. Properly

understood, Dr. Campbell’s claim under the Fifth Amendment is a direct attack on

the state court’s judgment because an element of the claim is that the judgment

was wrongful. To be sure, the complaint speaks in terms of actions by the

defendants. It alleges that the “[City and the Town] deprived [Dr. Campbell] of

her property without due process of law and without just compensation,” and that

this “constitute[d] an unlawful taking of [her] property.” Aplt. App., Vol. I at 18.

Similarly, Dr. Campbell argues on appeal that the defendants deprived her of due

process by “unconstitutionally using Oklahoma’s forfeiture procedures.” Aplt.

Br. at 22 (emphasis added). But the deprivation of property that was allegedly

without just compensation or due process was the deprivation ordered by the state

court. Thus, this claim has merit only if the state-court forfeiture order was

unlawful on the record before that court. In the words of Exxon Mobil, the claim

is one “brought by [a] state-court loser[] complaining of [an] injur[y] caused by

[a] state-court judgment[].” 544 U.S. at 284. It was therefore properly dismissed

under Rooker-Feldman.

      Similarly, the Eighth Amendment claim is that “Defendants sought and

obtained an excessive fine by using the seizure statutes to forfeit [her] horses to

Defendants,” and “sought an excessive fine through the imposition of an

                                         -13-
unreasonable bond.” Aplt. App., Vol. I at 18–19 (emphasis added). The

imposition of a bond and the forfeiture of the horses were, however, acts of the

state court. Once again, the merits of this claim cannot be stated except in terms

of the state-court judgment. Neither the City nor the Town independently

imposed an excessive fine. The alleged constitutional wrong was the content of

the judgment. It was not, for example, some act by a defendant that led to the

judgment. The claim was barred by Rooker-Feldman.

       Dr. Campbell’s Fourth Amendment claims, however, are not barred. She

could raise the same claims even if there had been no state-court proceedings.

She asserts that officers of the City and the Town improperly searched her

property and seized her horses. The allegedly unconstitutional acts preceded any

judgment by the state court. The state court considered the same issues—the

lawfulness of the search and seizure—but the decision by the state court is

irrelevant to the merits of the federal-court claims. Although a federal-court

judgment in her favor on the Fourth Amendment claims may be inconsistent with

the state-court judgment, that is a matter of preclusion doctrine, not Rooker-

Feldman.

III.   CONCLUSION

       We AFFIRM the district court’s dismissal of Dr. Campbell’s Fifth and

Eighth Amendment claims as barred by the Rooker-Feldman doctrine. We




                                        -14-
REVERSE the dismissal of the Fourth Amendment claims and REMAND for

proceedings consistent with this opinion.




                                       -15-